Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al., European Patent Application EP 228545 (hereinafter “Sweeney”) .
In Reference to Claim 1 and 14:
In Reference to Claim 2: 
Sweeney further discloses modeling the sensor input speeds and a step of computing a comparison factor R and determining the sign of said comparison factor. See, Paragraph [0007-0009] which discloses the process using displacement however, 
In Reference to Claim 3: 

	Sweeney further disclose wherein the comparison factor is computed. See, Figure 2 which illustrates the logic of the comparison factor. Examiner notes the because the R factor is the integral of the speed that means the comparison factor is based on the position after comparing the speed to the model. Sweeney discloses creating a comparison factor based off the displacement of the sensors as illustrated in Figure 2 and Figure 3 and discussed in Paragraph [0031-0035].
	In Reference to Claim 4: 
	Sweeney further discloses wherein the piston is configured to delimit a first chamber and a second chamber inside the piston body and wherein the modeled displacement speed of the piston is a function of a modeled pressure difference between said first and second chambers. See, Figure 2 which illustrates the model includes both pressure sensor input into it. In addition see, Paragraph [0009 and 0026] which disclose using the pressure sensors to determine positional aspects of the piston.
	In Reference to Claim 5: 
	Sweeney further discloses wherein the modeled displacement speed of the piston is a function of a supply current of the servo valve. See, Paragraph [0026-0027] which discloses how a variable current signal may be used to measure pressure and therefore derive position.
In Reference to Claim 6: 
	Sweeney further discloses wherein the modeled displacement speed determined by applying a first-order filtering function to said supply current of the servo valve. Examiner notes Figure 3 shows applying a filter of the sort into the logic model for the controller.
	In Reference to Claim 7-9:
	Sweeney further discloses wherein the presence of a malfunctioning position sensor is detected on the basis of the piston position measurements obtained with the first position sensor and with the second position sensor respectively and the determining the variance between the piston position measurements obtained wit hteh first position sensor and the second position sensor. See, Figure 3-5 and 10. 
	In Reference to Claim 11-12: 
	Sweeney further discloses wherein the position sensor identified as being most reliable is selected and the piston position is regulated using said selected position sensor and wherein the detection of the presence of a malfunctioning position sensor See, Figure 10. 

Allowable Subject Matter
Claim 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publications 2016/0025114 and 2021/0372521  disclose hydraulic/pneumatic circuits which contains sensors to monitor the position of a piston and detect if a malfunction has occurred, but fails to use a plurality of sensors and compare them to each other as described in Applicants Invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745